
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4480
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 25, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the development of a plan to
		  increase oil and gas exploration, development, and production under oil and gas
		  leases of Federal lands under the jurisdiction of the Secretary of Agriculture,
		  the Secretary of Energy, the Secretary of the Interior, and the Secretary of
		  Defense in response to a drawdown of petroleum reserves from the Strategic
		  Petroleum Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Energy and Jobs
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Increasing Domestic Oil and Gas Exploration, Development,
				and Production in Response to Strategic Petroleum Reserve Drawdowns
				Sec. 101. Short title.
				Sec. 102. Plan for increasing domestic oil and gas exploration,
				development, and production from Federal lands in response to Strategic
				Petroleum Reserve drawdown.
				Title II—Impacts of EPA Rules and Actions on Energy
				Prices
				Sec. 201. Short title.
				Sec. 202. Transportation Fuels Regulatory
				Committee.
				Sec. 203. Analyses.
				Sec. 204. Reports; public comment.
				Sec. 205. No final action on certain rules.
				Sec. 206. Consideration of feasibility and cost in revising or
				supplementing national ambient air quality standards for ozone.
				Sec. 207. Fuel requirements waiver and study.
				Title III—Quadrennial Strategic Federal Onshore Energy Production
				Strategy
				Sec. 301. Short title.
				Sec. 302. Onshore domestic energy production strategic
				plan.
				Sec. 303. Definitions.
				Title IV—Onshore Oil and Gas Leasing Certainty
				Sec. 401. Short title.
				Sec. 402. Minimum acreage requirement for onshore lease
				sales.
				Sec. 403. Leasing certainty.
				Sec. 404. Leasing consistency.
				Sec. 405. Reduce redundant policies.
				Title V—Streamlined Energy Permitting
				Sec. 501. Short title.
				Subtitle A—Application for Permits to Drill Process
				Reform
				Sec. 511. Permit to drill application timeline.
				Sec. 512. Solar and wind right-of-way rental
				reform.
				Subtitle B—Administrative Protest Documentation
				Reform
				Sec. 521. Administrative protest documentation
				reform.
				Subtitle C—Permit Streamlining
				Sec. 531. Improve Federal energy permit
				coordination.
				Sec. 532. Administration of current law.
				Sec. 533. Policies regarding buying, building, and working for
				America.
				Subtitle D—Judicial Review
				Sec. 541. Definitions.
				Sec. 542. Exclusive venue for certain civil actions relating to
				covered energy projects.
				Sec. 543. Timely filing.
				Sec. 544. Expedition in hearing and determining the
				action.
				Sec. 545. Standard of review.
				Sec. 546. Limitation on injunction and prospective
				relief.
				Sec. 547. Limitation on attorneys’ fees.
				Sec. 548. Legal standing.
				Title VI—Expeditious program of oil and gas leasing in the
				National Petroleum Reserve in Alaska
				Sec. 601. Short title.
				Sec. 602. Sense of Congress and reaffirming national policy for
				the National Petroleum Reserve in Alaska.
				Sec. 603. National Petroleum Reserve in Alaska: lease
				sales.
				Sec. 604. National Petroleum Reserve in Alaska: planning and
				permitting pipeline and road construction.
				Sec. 605. Departmental Accountability for
				Development.
				Sec. 606. Updated resource assessment.
				Sec. 607. Colville River designation.
				Title VII—Internet-Based Onshore Oil and Gas Lease
				Sales
				Sec. 701. Short title.
				Sec. 702. Internet-based onshore oil and gas lease
				sales.
				Title VIII—Service over the counter, self-contained, medium
				temperature commercial refrigerators
				Sec. 801. Service over the counter, self-contained, medium
				temperature commercial refrigerators.
				Title IX—Miscellaneous provisions
				Sec. 901. Limitation on transfer of functions under the Mining
				Law Program or the Solid Minerals Leasing Program.
				Sec. 902. Amount of distributed qualified Outer Continental
				Shelf revenues.
				Sec. 903. Lease Sale 220 and other lease sales off the coast of
				Virginia.
				Title X—Advancing offshore wind production
				Sec. 1001. Short title.
				Sec. 1002. Offshore meteorological site testing and monitoring
				projects.
			
		IIncreasing
			 Domestic Oil and Gas Exploration, Development, and Production in Response to
			 Strategic Petroleum Reserve Drawdowns
			101.Short
			 titleThis title may be cited
			 as the Strategic Energy Production Act
			 of 2012.
			102.Plan for
			 increasing domestic oil and gas exploration, development, and production from
			 Federal lands in response to Strategic Petroleum Reserve drawdownSection 161 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6241) is amended by adding at the end the following new
			 subsection:
				
					(k)Plan
						(1)Contents
							(A)In
				generalNot later than 180
				days after the date on which the Secretary executes, in accordance with the
				provisions of this section, the first sale after the date of enactment of this
				subsection of petroleum products in the Reserve the Secretary shall develop a
				plan to increase the percentage of Federal lands (including submerged lands of
				the Outer Continental Shelf) under the jurisdiction of the Secretary of
				Agriculture, the Secretary of Energy, the Secretary of the Interior, and the
				Secretary of Defense leased for oil and gas exploration, development, and
				production. The percentage of the total amount of the Federal lands described
				in the preceding sentence by which the plan developed under this paragraph will
				increase leasing for oil and gas exploration, development, and production shall
				be the same as the percentage of petroleum in the Strategic Petroleum Reserve
				that was drawn down.
							(B)RequirementsThe plan developed under this paragraph
				shall—
								(i)be
				consistent with a national energy policy to meet the present and future energy
				needs of the Nation consistent with economic goals; and
								(ii)promote the
				interests of consumers through the provision of an adequate and reliable supply
				of domestic transportation fuels at the lowest reasonable cost.
								(C)Energy
				informationThe Secretary
				shall base the determination of the present and future energy needs of the
				Nation, for purposes of subparagraph (B)(i), on information from the Energy
				Information Administration.
							(2)LimitationThe plan developed under paragraph (1)
				shall not provide for oil and gas exploration, development, and production
				leasing of a total of more than 10 percent of the Federal lands described in
				paragraph (1)(A).
						(3)ConsultationThe Secretary shall develop the plan
				required by paragraph (1) in consultation with the Secretary of Agriculture,
				the Secretary of the Interior, and the Secretary of Defense. Additionally, in
				developing the plan, the Secretary shall consult with the American Association
				of Petroleum Geologists and other State, environmentalist, and oil and gas
				industry stakeholders to determine the most geologically promising lands for
				production of oil and natural gas liquids.
						(4)ConcurrenceThe plan required by paragraph (1) shall
				not take effect without the concurrence of each of the Secretary of
				Agriculture, the Secretary of the Interior, and the Secretary of Defense with
				respect to elements of the plan within the jurisdiction, respectively, of the
				Department of Agriculture, the Department of the Interior, and the Department
				of Defense.
						(5)Compliance with
				requirementsEach Federal
				agency described in paragraph (1)(A) shall comply with any requirements
				established by the Secretary pursuant to the plan, except that no action shall
				be taken pursuant to the plan if in the view of the Secretary of Defense such
				action will adversely affect national security or military activities,
				including preparedness and training.
						(6)ExclusionsThe
				lands referred to in paragraph (1)(A) shall not include lands managed under the
				National Park System or the National Wilderness Preservation System.
						(7)Savings
				clauseNothing in this
				subsection shall be construed to limit or affect the application of existing
				restrictions on offshore drilling or requirements for land management under
				Federal, State, or local
				law.
						.
			IIImpacts of EPA
			 Rules and Actions on Energy Prices
			201.Short
			 titleThis title may be cited
			 as the Gasoline Regulations Act of
			 2012.
			202.Transportation
			 Fuels Regulatory Committee
				(a)EstablishmentThe President shall establish a committee
			 to be known as the Transportation Fuels Regulatory Committee (in this title
			 referred to as the Committee) to analyze and report on the
			 cumulative impacts of certain rules and actions of the Environmental Protection
			 Agency on gasoline, diesel fuel, and natural gas prices, in accordance with
			 sections 203 and 204.
				(b)MembersThe Committee shall be composed of the
			 following officials (or their designees):
					(1)The Secretary of Energy, who shall serve as
			 the Chair of the Committee.
					(2)The Secretary of
			 Transportation, acting through the Administrator of the National Highway
			 Traffic Safety Administration.
					(3)The Secretary of
			 Commerce, acting through the Chief Economist and the Under Secretary for
			 International Trade.
					(4)The Secretary of Labor, acting through the
			 Commissioner of the Bureau of Labor Statistics.
					(5)The Secretary of the Treasury, acting
			 through the Deputy Assistant Secretary for Environment and Energy of the
			 Department of the Treasury.
					(6)The Secretary of
			 Agriculture, acting through the Chief Economist.
					(7)The Administrator
			 of the Environmental Protection Agency.
					(8)The Chairman of the United States
			 International Trade Commission, acting through the Director of the Office of
			 Economics.
					(9)The Administrator of the Energy Information
			 Administration.
					(c)Consultation by
			 ChairIn carrying out the
			 functions of the Chair of the Committee, the Chair shall consult with the other
			 members of the Committee.
				(d)Consultation by
			 CommitteeIn carrying out
			 this title, the Committee shall consult with the National Energy Technology
			 Laboratory.
				(e)TerminationThe Committee shall terminate 60 days after
			 submitting its final report pursuant to section 204(c).
				203.Analyses
				(a)ScopeThe
			 Committee shall conduct analyses, for each of the calendar years 2016 and 2020,
			 of the cumulative impact of all covered rules, in combination with covered
			 actions.
				(b)ContentsThe Committee shall include in each
			 analysis conducted under this section the following:
					(1)Estimates of the
			 cumulative impacts of the covered rules and covered actions with regard
			 to—
						(A)any resulting
			 change in the national, State, or regional price of gasoline, diesel fuel, or
			 natural gas;
						(B)required capital
			 investments and projected costs for operation and maintenance of new equipment
			 required to be installed;
						(C)global economic competitiveness of the
			 United States and any loss of domestic refining capacity;
						(D)other cumulative costs and cumulative
			 benefits, including evaluation through a general equilibrium model approach;
						(E)national, State, and regional employment,
			 including impacts associated with changes in gasoline, diesel fuel, or natural
			 gas prices and facility closures; and
						(F)any other matters affecting the growth,
			 stability, and sustainability of the Nation’s oil and gas industries,
			 particularly relative to that of other nations.
						(2)Discussion of key uncertainties and
			 assumptions associated with each estimate under paragraph (1).
					(3)A sensitivity analysis reflecting
			 alternative assumptions with respect to the aggregate demand for gasoline,
			 diesel fuel, or natural gas.
					(4)Discussion, and where feasible an
			 assessment, of the cumulative impact of the covered rules and covered actions
			 on—
						(A)consumers;
						(B)small
			 businesses;
						(C)regional
			 economies;
						(D)State, local, and
			 tribal governments;
						(E)low-income communities;
						(F)public health;
			 and
						(G)local and
			 industry-specific labor markets,
						as well as
			 key uncertainties associated with each topic listed in subparagraphs (A)
			 through (G).(c)MethodsIn conducting analyses under this section,
			 the Committee shall use the best available methods, consistent with guidance
			 from the Office of Information and Regulatory Affairs and the Office of
			 Management and Budget Circular A–4.
				(d)DataIn conducting analyses under this section,
			 the Committee is not required to create data or to use data that is not readily
			 accessible.
				(e)Covered
			 rulesIn this section, the
			 term covered rule means the following rules (and includes any
			 successor or substantially similar rules):
					(1)Control of
			 Air Pollution From New Motor Vehicles: Tier 3 Motor Vehicle Emission and Fuel
			 Standards, as described in the Unified Agenda of Federal Regulatory and
			 Deregulatory Actions under Regulatory Identification Number 2060–AQ86.
					(2)Any rule proposed
			 after March 15, 2012, establishing or revising a standard of performance or
			 emission standard under section 111 or 112 of the Clean Air Act (42 U.S.C. 7411,
			 7412) that is applicable to petroleum refineries.
					(3)Any rule proposed
			 after March 15, 2012, for implementation of the Renewable Fuel Program under
			 section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).
					(4)National Ambient Air Quality
			 Standards for Ozone, published at 73 Federal Register 16436 (March 27,
			 2008); Reconsideration of the 2008 Ozone Primary and Secondary National
			 Ambient Air Quality Standards, as described in the Unified Agenda of
			 Federal Regulatory and Deregulatory Actions under Regulatory Identification
			 Number 2060–AP98; and any subsequent rule revising or supplementing the
			 national ambient air quality standards for ozone under section 109 of the Clean
			 Air Act (42 U.S.C.
			 7409).
					(f)Covered
			 actionsIn this section, the
			 term covered action means any action, to the extent such action
			 affects facilities involved in the production, transportation, or distribution
			 of gasoline, diesel fuel, or natural gas, taken on or after January 1, 2009, by
			 the Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency as a result of the application of part C of
			 title I (relating to prevention of significant deterioration of air quality),
			 or title V (relating to permitting), of the Clean Air Act (42 U.S.C. 7401 et
			 seq.), to an air pollutant that is identified as a greenhouse
			 gas in the rule entitled Endangerment and Cause or Contribute Findings
			 for Greenhouse Gases Under Section 202(a) of the Clean Air Act
			 published at 74 Federal Register 66496 (December 15, 2009).
				204.Reports; public
			 comment
				(a)Preliminary
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Committee shall make public and submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Environment and
			 Public Works of the Senate a preliminary report containing the results of the
			 analyses conducted under section 203.
				(b)Public comment
			 periodThe Committee shall accept public comments regarding the
			 preliminary report submitted under subsection (a) for a period of 60 days after
			 such submission.
				(c)Final
			 reportNot later than 60 days after the close of the public
			 comment period under subsection (b), the Committee shall submit to Congress a
			 final report containing the analyses conducted under section 203, including any
			 revisions to such analyses made as a result of public comments, and a response
			 to such comments.
				205.No final action
			 on certain rules
				(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall not finalize any of the following
			 rules until a date (to be determined by the Administrator) that is at least 6
			 months after the day on which the Committee submits the final report under
			 section 204(c):
					(1)Control of Air Pollution From New
			 Motor Vehicles: Tier 3 Motor Vehicle Emission and Fuel Standards, as
			 described in the Unified Agenda of Federal Regulatory and Deregulatory Actions
			 under Regulatory Identification Number 2060–AQ86, and any successor or
			 substantially similar rule.
					(2)Any rule proposed after March 15, 2012,
			 establishing or revising a standard of performance or emission standard under
			 section 111 or 112 of the Clean Air Act (42 U.S.C. 7411, 7412) that is
			 applicable to petroleum refineries.
					(3)Any rule revising
			 or supplementing the national ambient air quality standards for ozone under
			 section 109 of the Clean Air Act (42 U.S.C. 7409).
					(b)Other rules not
			 affectedSubsection (a) shall
			 not affect the finalization of any rule other than the rules described in such
			 subsection.
				206.Consideration
			 of feasibility and cost in revising or supplementing national ambient air
			 quality standards for ozoneIn
			 revising or supplementing any national primary or secondary ambient air quality
			 standards for ozone under section 109 of the Clean Air Act (42 U.S.C. 7409),
			 the Administrator of the Environmental Protection Agency shall take into
			 consideration feasibility and cost.
			207.Fuel
			 requirements waiver and study
				(a)Waiver of fuel
			 requirementsSection
			 211(c)(4)(C) of the Clean Air Act (42 U.S.C.
			 7545(c)(4)(C)) is amended—
					(1)in clause
			 (ii)(II), by inserting a problem with distribution or delivery equipment
			 necessary for the transportation or delivery of fuel or fuel additives,
			 after equipment failure,;
					(2)in clause (iii)(II), by inserting before
			 the semicolon at the end the following: (except that the Administrator
			 may extend the effectiveness of a waiver for more than 20 days if the
			 Administrator determines that the conditions under clause (ii) supporting a
			 waiver determination will exist for more than 20 days);
					(3)by redesignating
			 the second clause (v) (relating to the authority of the Administrator to
			 approve certain State implementation plans) as clause (vi); and
					(4)by adding at the
			 end the following:
						
							(vii)Presumptive
				approvalNotwithstanding any
				other provision of this subparagraph, if the Administrator does not approve or
				deny a request for a waiver under this subparagraph within 3 days after receipt
				of the request, the request shall be deemed to be approved as received by the
				Administrator and the applicable fuel standards shall be deemed to be waived
				for the period of time
				requested.
							.
					(b)Fuel system
			 requirements harmonization studySection 1509 of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 1083) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(A), by inserting biofuels, after oxygenated
			 fuel,;
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (B)—
								(I)by redesignating
			 clause (ii) as clause (iii);
								(II)in clause (i), by
			 striking and after the semicolon; and
								(III)by inserting
			 after clause (i) the following:
									
										(i)the renewable fuel standard;
				and
										;
				and
								(IV)in subparagraph
			 (G), by inserting or Tier III after Tier II;
			 and
								(2)in subsection
			 (b)(1), by striking 2008 and inserting
			 2014.
					IIIQuadrennial
			 Strategic Federal Onshore Energy Production Strategy
			301.Short
			 titleThis title may be cited
			 as the Planning for American Energy
			 Act of 2012.
			302.Onshore
			 domestic energy production strategic plan
				(a)In
			 generalThe Mineral Leasing
			 Act (30 U.S.C. 181 et
			 seq.) is amended by redesignating section 44 as section 45, and
			 by inserting after section 43 the following:
					
						44.Quadrennial
				Strategic Federal Onshore Energy Production Strategy
							(a)In
				general
								(1)The Secretary of
				the Interior (hereafter in this section referred to as
				Secretary), in consultation with the Secretary of Agriculture
				with regard to lands administered by the Forest Service, shall develop and
				publish every 4 years a Quadrennial Federal Onshore Energy Production Strategy.
				This Strategy shall direct Federal land energy development and department
				resource allocation in order to promote the energy security of the United
				States.
								(2)In developing this
				Strategy, the Secretary shall consult with the Administrator of the Energy
				Information Administration on the projected energy demands of the United States
				for the next 30-year period, and how energy derived from Federal onshore lands
				can put the United States on a trajectory to meet that demand during the next
				4-year period. The Secretary shall consider how Federal lands will contribute
				to ensuring national energy security, with a goal for increasing energy
				independence and production, during the next 4-year period.
								(3)The Secretary
				shall determine a domestic strategic production objective for the development
				of energy resources from Federal onshore lands. Such objective shall be—
									(A)the best estimate,
				based upon commercial and scientific data, of the expected increase in domestic
				production of oil and natural gas from the Federal onshore mineral estate, with
				a focus on lands held by the Bureau of Land Management and the Forest
				Service;
									(B)the best estimate,
				based upon commercial and scientific data, of the expected increase in domestic
				coal production from Federal lands;
									(C)the best estimate,
				based upon commercial and scientific data, of the expected increase in domestic
				production of strategic and critical energy minerals from the Federal onshore
				mineral estate;
									(D)the best estimate,
				based upon commercial and scientific data, of the expected increase in
				megawatts for electricity production from each of the following sources: wind,
				solar, biomass, hydropower, and geothermal energy produced on Federal lands
				administered by the Bureau of Land Management and the Forest Service;
									(E)the best estimate,
				based upon commercial and scientific data, of the expected increase in
				unconventional energy production, such as oil shale;
									(F)the best estimate, based upon commercial
				and scientific data, of the expected increase in domestic production of oil,
				natural gas, coal, and other renewable sources from tribal lands for any
				federally recognized Indian tribe that elects to participate in facilitating
				energy production on its lands; and
									(G)the best estimate, based upon commercial
				and scientific data, of the expected increase in domestic production of
				geothermal, solar, wind, or other renewable energy sources on lands defined as
				available lands by section 203 of the Hawaiian Homes Commission
				Act, 1920, and any other lands deemed by the Territory or State of Hawaii, as
				the case may be, to be included within that definition.
									(4)The Secretary
				shall consult with the Administrator of the Energy Information Administration
				regarding the methodology used to arrive at its estimates for purposes of this
				section.
								(5)The Secretary has the authority to expand
				the energy development plan to include other energy production technology
				sources or advancements in energy on Federal lands.
								(b)Tribal
				objectivesIt is the sense of
				Congress that federally recognized Indian tribes may elect to set their own
				production objectives as part of the Strategy under this section. The Secretary
				shall work in cooperation with any federally recognized Indian tribe that
				elects to participate in achieving its own strategic energy objectives
				designated under this subsection.
							(c)Execution of the
				StrategyThe relevant
				Secretary shall have all necessary authority to make determinations regarding
				which additional lands will be made available in order to meet the production
				objectives established by strategies under this section. The Secretary shall
				also take all necessary actions to achieve these production objectives unless
				the President determines that it is not in the national security and economic
				interests of the United States to increase Federal domestic energy production
				and to further decrease dependence upon foreign sources of energy. In
				administering this section, the relevant Secretary shall only consider leasing
				Federal lands available for leasing at the time the lease sale occurs.
							(d)State, federally
				recognized Indian tribes, local government, and public inputIn developing each strategy, the Secretary
				shall solicit the input of affected States, federally recognized Indian tribes,
				local governments, and the public.
							(e)ReportingThe
				Secretary shall report annually to the Committee on Natural Resources of the
				House of Representatives and the Committee on Energy and Natural Resources of
				the Senate on the progress of meeting the production goals set forth in the
				strategy. The Secretary shall identify in the report projections for production
				and capacity installations and any problems with leasing, permitting, siting,
				or production that will prevent meeting the goal. In addition, the Secretary
				shall make suggestions to help meet any shortfalls in meeting the production
				goals.
							(f)Programmatic
				environmental impact statementNot later than 12 months after the date of
				enactment of this section, in accordance with section 102(2)(C) of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the
				Secretary shall complete a programmatic environmental impact statement. This
				programmatic environmental impact statement will be deemed sufficient to comply
				with all requirements under that Act for all necessary resource management and
				land use plans associated with the implementation of the strategy.
							(g)Congressional
				reviewAt least 60 days prior to publishing a proposed strategy
				under this section, the Secretary shall submit it to the President and the
				Congress, together with any comments received from States, federally recognized
				Indian tribes, and local governments. Such submission shall indicate why any
				specific recommendation of a State, federally recognized Indian tribe, or local
				government was not
				accepted.
							.
				(b)First
			 Quadrennial StrategyNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress the first Quadrennial Federal Onshore
			 Energy Production Strategy under the amendment made by subsection (a).
				303.DefinitionsFor purposes of this title, the term
			 strategic and critical energy minerals means those that are
			 necessary for the Nation’s energy infrastructure including pipelines, refining
			 capacity, electrical power generation and transmission, and renewable energy
			 production and those that are necessary to support domestic manufacturing,
			 including but not limited to, materials used in energy generation, production,
			 and transportation.
			IVOnshore Oil and
			 Gas Leasing Certainty
			401.Short
			 titleThis title may be cited
			 as the Providing Leasing Certainty for
			 American Energy Act of 2012.
			402.Minimum acreage
			 requirement for onshore lease salesIn conducting lease sales as required by
			 section 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), each year the
			 Secretary of the Interior shall perform the following:
				(1)The Secretary
			 shall offer for sale no less than 25 percent of the annual nominated acreage
			 not previously made available for lease. Acreage offered for lease pursuant to
			 this paragraph shall not be subject to protest and shall be eligible for
			 categorical exclusions under section 390 of the Energy Policy Act of 2005
			 (42 U.S.C.
			 15492), except that it shall not be subject to the test of
			 extraordinary circumstances.
				(2)In administering
			 this section, the Secretary shall only consider leasing of Federal lands that
			 are available for leasing at the time the lease sale occurs.
				403.Leasing
			 certaintySection 17(a) of the
			 Mineral Leasing Act (30 U.S.C. 226(a)) is amended by
			 inserting (1) before All lands, and by adding at
			 the end the following:
				
					(2)(A)The Secretary shall not
				withdraw any covered energy project issued under this Act without finding a
				violation of the terms of the lease by the lessee.
						(B)The Secretary shall not infringe upon
				lease rights under leases issued under this Act by indefinitely delaying
				issuance of project approvals, drilling and seismic permits, and rights of way
				for activities under such a lease.
						(C)No later than 18 months after an area
				is designated as open under the current land use plan the Secretary shall make
				available nominated areas for lease under the criteria in section 2.
						(D)Notwithstanding any other law, the
				Secretary shall issue all leases sold no later than 60 days after the last
				payment is made.
						(E)The Secretary shall not cancel or
				withdraw any lease parcel after a competitive lease sale has occurred and a
				winning bidder has submitted the last payment for the parcel.
						(F)Not later than 60 days after a lease
				sale held under this Act, the Secretary shall adjudicate any lease protests
				filed following a lease sale. If after 60 days any protest is left unsettled,
				said protest is automatically denied and appeal rights of the protestor
				begin.
						(G)No additional lease stipulations may be
				added after the parcel is sold without consultation and agreement of the
				lessee, unless the Secretary deems such stipulations as emergency actions to
				conserve the resources of the United
				States.
						.
			404.Leasing
			 consistencyFederal land
			 managers must follow existing resource management plans and continue to
			 actively lease in areas designated as open when resource management plans are
			 being amended or revised, until such time as a new record of decision is
			 signed.
			405.Reduce
			 redundant policiesBureau of
			 Land Management Instruction Memorandum 2010–117 shall have no force or
			 effect.
			VStreamlined Energy
			 Permitting
			501.Short
			 titleThis title may be cited
			 as the Streamlining Permitting of
			 American Energy Act of 2012.
			AApplication for
			 Permits to Drill Process Reform
				511.Permit to drill
			 application timelineSection
			 17(p)(2) of the Mineral Leasing Act (30 U.S.C. 226(p)(2)) is amended to
			 read as follows:
					
						(2)Applications for
				permits to drill reform and process
							(A)TimelineThe
				Secretary shall decide whether to issue a permit to drill within 30 days after
				receiving an application for the permit. The Secretary may extend such period
				for up to 2 periods of 15 days each, if the Secretary has given written notice
				of the delay to the applicant. The notice shall be in the form of a letter from
				the Secretary or a designee of the Secretary, and shall include the names and
				titles of the persons processing the application, the specific reasons for the
				delay, and a specific date a final decision on the application is
				expected.
							(B)Notice of
				reasons for denialIf the application is denied, the Secretary
				shall provide the applicant—
								(i)in
				writing, clear and comprehensive reasons why the application was not accepted
				and detailed information concerning any deficiencies; and
								(ii)an opportunity to
				remedy any deficiencies.
								(C)Application
				deemed approvedIf the Secretary has not made a decision on the
				application by the end of the 60-day period beginning on the date the
				application is received by the Secretary, the application is deemed approved,
				except in cases in which existing reviews under the National Environmental
				Policy Act of 1969 or Endangered Species Act of 1973 are incomplete.
							(D)Denial of
				permitIf the Secretary
				decides not to issue a permit to drill in accordance with subparagraph (A), the
				Secretary shall—
								(i)provide to the applicant a description of
				the reasons for the denial of the permit;
								(ii)allow the applicant to resubmit an
				application for a permit to drill during the 10-day period beginning on the
				date the applicant receives the description of the denial from the Secretary;
				and
								(iii)issue or deny
				any resubmitted application not later than 10 days after the date the
				application is submitted to the Secretary.
								(E)Fee
								(i)In
				generalNotwithstanding any
				other law, the Secretary shall collect a single $6,500 permit processing fee
				per application from each applicant at the time the final decision is made
				whether to issue a permit under subparagraph (A). This fee shall not apply to
				any resubmitted application.
								(ii)Treatment of
				permit processing feeOf all
				fees collected under this paragraph, 50 percent shall be transferred to the
				field office where they are collected and used to process protests, leases, and
				permits under this Act subject to
				appropriation.
								.
				512.Solar and wind
			 right-of-way rental reformNotwithstanding any other provision of law,
			 each fiscal year, of fees collected as annual wind energy and solar energy
			 right-of-way authorization fees required under section 504(g) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1764(g)), 50 percent
			 shall be retained by the Secretary of the Interior to be used, subject to
			 appropriation, by the Bureau of Land Management to process permits,
			 right-of-way applications, and other activities necessary for renewable
			 development, and, at the discretion of the Secretary, by the U.S. Fish and
			 Wildlife Service or other Federal agencies involved in wind and solar
			 permitting reviews to facilitate the processing of wind energy and solar energy
			 permit applications on Bureau of Land Management lands.
				BAdministrative
			 Protest Documentation Reform
				521.Administrative
			 protest documentation reformSection 17(p) of the Mineral Leasing Act
			 (30 U.S.C.
			 226(p)) is further amended by adding at the end the
			 following:
					
						(4)Protest
				fee
							(A)In
				generalThe Secretary shall collect a $5,000 documentation fee to
				accompany each protest for a lease, right of way, or application for permit to
				drill.
							(B)Treatment of
				feesOf all fees collected
				under this paragraph, 50 percent shall remain in the field office where they
				are collected and used to process protests subject to
				appropriation.
							.
				CPermit
			 Streamlining
				531.Improve Federal
			 energy permit coordination
					(a)EstablishmentThe
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall establish a Federal Permit Streamlining Project
			 (referred to in this section as the Project) in every Bureau of
			 Land Management field office with responsibility for permitting energy projects
			 on Federal land.
					(b)Memorandum of
			 understanding
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding for
			 purposes of this section with—
							(A)the Secretary of
			 Agriculture;
							(B)the Administrator
			 of the Environmental Protection Agency; and
							(C)the Chief of the
			 Army Corps of Engineers.
							(2)State
			 participationThe Secretary may request that the Governor of any
			 State with energy projects on Federal lands to be a signatory to the memorandum
			 of understanding.
						(c)Designation of
			 qualified staff
						(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (b), all Federal signatory
			 parties shall, if appropriate, assign to each of the Bureau of Land Management
			 field offices an employee who has expertise in the regulatory issues relating
			 to the office in which the employee is employed, including, as applicable,
			 particular expertise in—
							(A)the consultations
			 and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
							(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C.
			 1344);
							(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
							(D)planning under the
			 National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
							(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
							(2)DutiesEach
			 employee assigned under paragraph (1) shall—
							(A)not later than 90
			 days after the date of assignment, report to the Bureau of Land Management
			 Field Managers in the office to which the employee is assigned;
							(B)be responsible for all issues relating to
			 the energy projects that arise under the authorities of the employee’s home
			 agency; and
							(C)participate as
			 part of the team of personnel working on proposed energy projects, planning,
			 and environmental analyses on Federal lands.
							(d)Additional
			 personnelThe Secretary shall
			 assign to each Bureau of Land Management field office identified in subsection
			 (a) any additional personnel that are necessary to ensure the effective
			 approval and implementation of energy projects administered by the Bureau of
			 Land Management field offices, including inspection and enforcement relating to
			 energy development on Federal land, in accordance with the multiple use mandate
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
					(e)FundingFunding
			 for the additional personnel shall come from the Department of the Interior
			 reforms identified in sections 511, 512, and 521.
					(f)Savings
			 provisionNothing in this section affects—
						(1)the operation of
			 any Federal or State law; or
						(2)any delegation of
			 authority made by the head of a Federal agency whose employees are
			 participating in the Project.
						(g)DefinitionFor purposes of this section the term
			 energy projects means oil, natural gas and renewable energy
			 projects.
					532.Administration
			 of current lawNotwithstanding
			 any other law, the Secretary of the Interior shall not require a finding of
			 extraordinary circumstances in administering section 390 of the Energy Policy
			 Act of 2005.
				533.Policies
			 regarding buying, building, and working for America
					(a)Congressional
			 intentIt is the intent of Congress that—
						(1)this title will
			 support a healthy and growing United States domestic energy sector that, in
			 turn, helps to reinvigorate American manufacturing, transportation, and service
			 sectors by employing the vast talents of United States workers to assist in the
			 development of energy from domestic sources; and
						(2)Congress will
			 monitor the deployment of personnel and material onshore under this title to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this title through good jobs and careers,
			 as well as the establishment of important industrial facilities to support
			 expanded access to American energy resources.
						(b)RequirementThe
			 Secretary of the Interior shall, when possible and practicable, encourage the
			 use of United States workers and equipment manufactured in the United States in
			 all construction related to mineral resource development under this
			 title.
					DJudicial
			 Review
				541.DefinitionsIn this title—
					(1)the term
			 covered civil action means a civil action containing a claim under
			 section
			 702 of title 5, United States Code, regarding agency action (as
			 defined for the purposes of that section) affecting a covered energy project on
			 Federal lands of the United States; and
					(2)the term
			 covered energy project means the leasing of Federal lands of the
			 United States for the exploration, development, production, processing, or
			 transmission of oil, natural gas, wind, or any other source of energy, and any
			 action under such a lease, except that the term does not include any disputes
			 between the parties to a lease regarding the obligations under such lease,
			 including regarding any alleged breach of the lease.
					542.Exclusive venue
			 for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie
			 in the district court where the project or leases exist or are proposed.
				543.Timely
			 filingTo ensure timely
			 redress by the courts, a covered civil action must be filed no later than the
			 end of the 90-day period beginning on the date of the final Federal agency
			 action to which it relates.
				544.Expedition in
			 hearing and determining the actionThe court shall endeavor to hear and
			 determine any covered civil action as expeditiously as possible.
				545.Standard of
			 reviewIn any judicial review
			 of a covered civil action, administrative findings and conclusions relating to
			 the challenged Federal action or decision shall be presumed to be correct, and
			 the presumption may be rebutted only by the preponderance of the evidence
			 contained in the administrative record.
				546.Limitation on
			 injunction and prospective reliefIn a covered civil action, the court shall
			 not grant or approve any prospective relief unless the court finds that such
			 relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a legal requirement, and is the least intrusive means necessary to
			 correct that violation. In addition, courts shall limit the duration of
			 preliminary injunctions to halt covered energy projects to no more than 60
			 days, unless the court finds clear reasons to extend the injunction. In such
			 cases of extensions, such extensions shall only be in 30-day increments and
			 shall require action by the court to renew the injunction.
				547.Limitation on
			 attorneys’ feesSections 504
			 of title 5, United States Code, and 2412 of title 28, United States Code,
			 (together commonly called the Equal Access to Justice Act) do not apply to a
			 covered civil action, nor shall any party in such a covered civil action
			 receive payment from the Federal Government for their attorneys’ fees,
			 expenses, and other court costs.
				548.Legal
			 standingChallengers filing
			 appeals with the Department of the Interior Board of Land Appeals shall meet
			 the same standing requirements as challengers before a United States district
			 court.
				VIExpeditious
			 program of oil and gas leasing in the National Petroleum Reserve in
			 Alaska
			601.Short
			 titleThis title may be cited
			 as the National Petroleum Reserve
			 Alaska Access Act.
			602.Sense of
			 Congress and reaffirming national policy for the National Petroleum Reserve in
			 AlaskaIt is the sense of
			 Congress that—
				(1)the National
			 Petroleum Reserve in Alaska remains explicitly designated, both in name and
			 legal status, for purposes of providing oil and natural gas resources to the
			 United States; and
				(2)accordingly, the national policy is to
			 actively advance oil and gas development within the Reserve by facilitating the
			 expeditious exploration, production, and transportation of oil and natural gas
			 from and through the Reserve.
				603.National
			 Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum
			 Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is amended to
			 read as follows:
				
					(a)In
				GeneralThe Secretary shall
				conduct an expeditious program of competitive leasing of oil and gas in the
				reserve in accordance with this Act. Such program shall include at least one
				lease sale annually in those areas of the reserve most likely to produce
				commercial quantities of oil and natural gas each year in the period 2011
				through
				2021.
					.
			604.National
			 Petroleum Reserve in Alaska: planning and permitting pipeline and road
			 construction
				(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior, in consultation with the Secretary of Transportation, shall
			 facilitate and ensure permits, in an environmentally responsible manner, for
			 all surface development activities, including for the construction of pipelines
			 and roads, necessary to—
					(1)develop and bring
			 into production any areas within the National Petroleum Reserve in Alaska that
			 are subject to oil and gas leases; and
					(2)transport oil and
			 gas from and through the National Petroleum Reserve in Alaska to existing
			 transportation or processing infrastructure on the North Slope of
			 Alaska.
					(b)TimelineThe Secretary shall ensure that any Federal
			 permitting agency shall issue permits in accordance with the following
			 timeline:
					(1)Permits for such construction for
			 transportation of oil and natural gas produced under existing Federal oil and
			 gas leases with respect to which the Secretary has issued a permit to drill
			 shall be approved within 60 days after the date of enactment of this
			 Act.
					(2)Permits for such construction for
			 transportation of oil and natural gas produced under Federal oil and gas leases
			 shall be approved within 6 months after the submission to the Secretary of a
			 request for a permit to drill.
					(c)PlanTo ensure timely future development of the
			 Reserve, within 270 days after the date of the enactment of this Act, the
			 Secretary of the Interior shall submit to Congress a plan for approved
			 rights-of-way for a plan for pipeline, road, and any other surface
			 infrastructure that may be necessary infrastructure that will ensure that all
			 leasable tracts in the Reserve are within 25 miles of an approved road and
			 pipeline right-of-way that can serve future development of the Reserve.
				605.Departmental
			 Accountability for Development
				(a)In
			 GeneralThe Secretary of the
			 Interior shall issue regulations within 180 days after the date of enactment of
			 this Act that establish clear requirements to ensure that the Department of the
			 Interior is supporting development of oil and gas leases in the National
			 Petroleum Reserve in Alaska.
				(b)DeadlinesAt
			 a minimum, the regulations shall—
					(1)require the
			 Department to respond within 5 business days acknowledging receipt of any
			 permit application for such development; and
					(2)establish a
			 timeline for the processing of each such application, that—
						(A)specifies
			 deadlines for decisions and actions on permit applications; and
						(B)provide that the
			 period for issuing each permit after submission of such an application shall
			 not exceed 60 days without the concurrence of the applicant.
						(c)Actions required
			 for failure To comply with deadlinesIf the Department fails to comply with any
			 deadline under subsection (b) with respect to a permit application, the
			 Secretary shall notify the applicant every 5 days with specific information
			 regarding the reasons for the permit delay, the name of the specific Department
			 office or offices responsible for issuing the permit and for monitoring the
			 permit delay, and an estimate of the time that the permit will be
			 issued.
				(d)Additional
			 infrastructureWithin 180 days after the date of enactment of
			 this Act, the Secretary of the Interior shall approve, after consultation with
			 the State of Alaska and public comment, right-of-way corridors for the
			 construction of 2 separate additional bridges and pipeline rights-of-way to
			 help facilitate timely oil and gas development of the Reserve.
				606.Updated
			 resource assessment
				(a)In
			 generalThe Secretary of the Interior shall complete a
			 comprehensive assessment of all technically recoverable fossil fuel resources
			 within the National Petroleum Reserve in Alaska, including all conventional and
			 unconventional oil and natural gas.
				(b)Cooperation and
			 consultationThe resource assessment required by subsection (a)
			 shall be carried out by the United States Geological Survey in cooperation and
			 consultation with the State of Alaska and the American Association of Petroleum
			 Geologists.
				(c)TimingThe
			 resource assessment required by subsection (a) shall be completed within 24
			 months after the date of the enactment of this Act.
				(d)FundingThe
			 United States Geological Survey may, in carrying out the duties under this
			 section, cooperatively use resources and funds provided by the State of
			 Alaska.
				607.Colville River
			 designationThe designation by
			 the Environmental Protection Agency of the Colville River Delta as an Aquatic
			 Resource of National Importance shall have no force or effect.
			VIIInternet-Based
			 Onshore Oil and Gas Lease Sales
			701.Short
			 titleThis title may be cited
			 as the BLM Live Internet Auctions
			 Act.
			702.Internet-based
			 onshore oil and gas lease sales
				(a)AuthorizationSection
			 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is
			 amended—
					(1)in subparagraph
			 (A), in the third sentence, by inserting , except as provided in
			 subparagraph (C) after by oral bidding; and
					(2)by adding at the
			 end the following:
						
							(C)In order to diversify and expand the
				Nation’s onshore leasing program to ensure the best return to the Federal
				taxpayer, reduce fraud, and secure the leasing process, the Secretary may
				conduct onshore lease sales through Internet-based bidding methods. Each
				individual Internet-based lease sale shall conclude within 7
				days.
							.
					(b)ReportNot
			 later than 90 days after the tenth Internet-based lease sale conducted under
			 the amendment made by subsection (a), the Secretary of the Interior shall
			 analyze the first 10 such lease sales and report to Congress the findings of
			 the analysis. The report shall include—
					(1)estimates on
			 increases or decreases in such lease sales, compared to sales conducted by oral
			 bidding, in—
						(A)the number of
			 bidders;
						(B)the average amount
			 of bid;
						(C)the highest amount
			 bid; and
						(D)the lowest
			 bid;
						(2)an estimate on the
			 total cost or savings to the Department of the Interior as a result of such
			 sales, compared to sales conducted by oral bidding; and
					(3)an evaluation of
			 the demonstrated or expected effectiveness of different structures for lease
			 sales which may provide an opportunity to better maximize bidder participation,
			 ensure the highest return to the Federal taxpayers, minimize opportunities for
			 fraud or collusion, and ensure the security and integrity of the leasing
			 process.
					VIIIService over
			 the counter, self-contained, medium temperature commercial
			 refrigerators
			801.Service over the
			 counter, self-contained, medium temperature commercial
			 refrigeratorsSection 342(c)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6313(c)) is
			 amended—
				(1)in paragraph (1)—
					(A)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (D) and (E), respectively; and
					(B)by inserting after
			 subparagraph (A) the following:
						
							(B)The term (SOC-SC-M) means a
				medium temperature commercial refrigerator—
								(i)with a self-contained condensing unit and
				equipped with sliding or hinged doors in the back intended for use by sales
				personnel, and with glass or other transparent material in the front for
				displaying merchandise; and
								(ii)that has a height not greater than
				66 inches and is intended to serve as a counter for transactions between sales
				personnel and customers.
								(C)The term TDA means the total
				display area (ft2 ) of the refrigerated case, as
				defined in Air-Conditioning, Heating, and Refrigeration Institute Standard
				1200.
							;
					(2)by redesignating paragraphs (4) and (5) as
			 paragraphs (5) and (6), respectively; and
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)Each SOC-SC-M manufactured on or after the
				date which is 6 months after the date of enactment of the
				Better Use of Refrigerator Regulations
				Act shall have a total daily energy consumption (in kilowatt
				hours per day) of not more than 0.6 x TDA +
				1.0.
						.
				IXMiscellaneous
			 provisions
			901.Limitation on
			 transfer of functions under the Mining Law Program or the Solid Minerals
			 Leasing ProgramThe Secretary
			 of the Interior may not transfer to the Office of Surface Mining Reclamation
			 and Enforcement any responsibility or authority to perform any function
			 performed immediately before the enactment of this Act under the Solid Minerals
			 Program of the Department of the Interior, including—
				(1)any such function
			 under—
					(A)the laws popularly
			 known as the Mining Law of 1872 (30 U.S.C. 22 note);
					(B)the Act of July 31, 1947 (chapter 406;
			 30 U.S.C. 601 et
			 seq.), popularly known as the Materials Act of 1947;
					(C)the Minerals
			 Leasing Act (30
			 U.S.C. 181 et seq.); or
					(D)the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.);
					(2)any such function
			 relating to management of mineral development on Federal lands and acquired
			 lands under section 302 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1732); and
				(3)any function
			 performed under the Mining Law Program.
				902.Amount of
			 distributed qualified Outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico
			 Energy Security Act of 2006 (title I of division C of
			 Public Law
			 109–432; (43 U.S.C. 1331 note)) is amended by
			 striking 2055 and inserting 2022, and shall not exceed
			 $750,000,000 for each of fiscal years 2023 through 2055.
			903.Lease Sale 220
			 and other lease sales off the coast of Virginia
				(a)Inclusion in
			 leasing programsThe Secretary of the Interior shall—
					(1)upon enactment of
			 this Act, revise the proposed Outer Continental Shelf oil and gas leasing
			 program for the 2012–2017 period to include in such program Lease Sale 220 off
			 the coast of Virginia; and
					(2)include the Outer
			 Continental Shelf off the coast of Virginia in the leasing program for each
			 5-year period after the 2012–2017 period.
					(b)Conduct of Lease
			 SaleAs soon as practicable, but not later than 1 year after the
			 date of enactment of this Act, the Secretary of the Interior shall carry out
			 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337)
			 Lease Sale 220.
				(c)Balancing
			 military and energy production goals
					(1)Joint
			 goalsIn recognition that the Outer Continental Shelf oil and gas
			 leasing program and the domestic energy resources produced therefrom are
			 integral to national security, the Secretary of the Interior and the Secretary
			 of Defense shall work jointly in implementing this section in order to ensure
			 achievement of the following common goals:
						(A)Preserving the
			 ability of the Armed Forces of the United States to maintain an optimum state
			 of readiness through their continued use of the Outer Continental Shelf.
						(B)Allowing effective
			 exploration, development, and production of our Nation’s oil, gas, and
			 renewable energy resources.
						(2)Prohibition on
			 conflicts with military operationsNo person may engage in any
			 exploration, development, or production of oil or natural gas off the coast of
			 Virginia that would conflict with any military operation, as determined in
			 accordance with the Memorandum of Agreement between the Department of Defense
			 and the Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf signed July 20, 1983, and any revision or replacement for that agreement
			 that is agreed to by the Secretary of Defense and the Secretary of the Interior
			 after that date but before the date of issuance of the lease under which such
			 exploration, development, or production is conducted.
					(3)National defense
			 areasThe United States reserves the right to designate by and
			 through the Secretary of Defense, with the approval of the President, national
			 defense areas on the Outer Continental Shelf pursuant to section 12(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C.
			 1341(d)).
					XAdvancing offshore
			 wind production
			1001.Short
			 titleThis title may be cited
			 at the Advancing Offshore Wind Production Act.
			1002.Offshore
			 meteorological site testing and monitoring projects
				(a)Definition of an
			 offshore meteorological site testing and monitoring projectIn
			 this section, the term offshore meteorological site testing and
			 monitoring project means a project carried out on or in the waters of
			 the Outer Continental Shelf administered by the Department of the Interior to
			 test or monitor weather (including wind, tidal, current, and solar energy)
			 using towers, buoys, or other temporary ocean infrastructure, that—
					(1)causes—
						(A)less than 1 acre
			 of surface or seafloor disruption at the location of each meteorological tower
			 or other device; and
						(B)not more than 5
			 acres of surface or seafloor disruption within the proposed area affected by
			 for the project (including hazards to navigation);
						(2)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
						(A)removal of towers,
			 buoys, or other temporary ocean infrastructure from the project site;
			 and
						(B)restoration of the
			 project site to approximately the original condition of the site; and
						(3)provides
			 meteorological information obtained by the project to the Secretary of the
			 Interior.
					(b)Offshore
			 meteorological project permitting
					(1)In
			 generalThe Secretary of the Interior shall by regulation require
			 that any applicant seeking to conduct an offshore meteorological site testing
			 and monitoring project on the outer Continental Shelf (as that term is defined
			 in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) must
			 obtain a permit and right of way for the project in accordance with this
			 subsection.
					(2)Permit and right
			 of way timeline and conditions
						(A)Deadline for
			 approvalThe Secretary shall decide whether to issue a permit and
			 right of way for an offshore meteorological site testing and monitoring project
			 within 30 days after receiving an application.
						(B)Public comment
			 and consultationDuring the period referred to in subparagraph
			 (A), the Secretary shall—
							(i)provide an
			 opportunity for submission of comments by the public; and
							(ii)consult with the
			 Secretary of Defense, the Commandant of the Coast Guard, and the heads of other
			 Federal, State, and local agencies that would be affected by issuance of the
			 permit and right of way.
							(C)Denial of
			 permit; opportunity to remedy deficienciesIf the application is
			 denied, the Secretary shall provide the applicant—
							(i)in
			 writing, clear and comprehensive reasons why the application was not approved
			 and detailed information concerning any deficiencies in the application;
			 and
							(ii)an
			 opportunity to remedy such deficiencies.
							(c)NEPA
			 exclusionSection 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42
			 U.S.C. 4332(2)(C)) shall not apply with respect to an offshore
			 meteorological site testing and monitoring project.
				(d)Protection of
			 informationThe information provided to the Secretary of the
			 Interior pursuant to subsection (a)(3) shall be treated by the Secretary as
			 proprietary information and protected against disclosure.
				
	
		
			Passed the House of
			 Representatives June 21, 2012.
			Karen L. Haas,
			Clerk
		
	
